Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 

(A)	In re page 6, applicant states in the remarks 
Claims 1-8 are pending, 
Claims 1-2 and 6-8 stand rejected. 
Claims 3-5 are objected to. 

By this response, claim 7 is amended for clarity and to expedite the prosecution of this application. 

In the corresponding Japanese Application (JP 2019-534066), Applicant's claim 1 was allowed by the Japan Patent Office without amendments and was granted as JP 6715420.

	In response claim 7, has been amended to clearly limit claim 7 to statutory scope, since, the program is stored in a non-transitory medium, as suggested by the examiner, therefore the 101 rejection is dropped.


	The question posed by the examiner is was the applied prior art considered by Japan Patent Office, as well as how well the claim scope was or is understood.

	Based on the record and IDS of 12/26/2018, it appears the applied prior art has not been considered.

(B) In re pages 6-7, applicant refers to the examiner rejection as,
Rejections under 35 U.S.C. 102 & 35 U.S.C. 103
Claims 1-2 and 6-7 stand rejected under 35 U.S.C. 102 by Cormode et al. (US 2009/0292726, hereinafter "Cormode"), with incorporated by reference (see col. 1, ID 10/802605), to Korn et al. (US 2005/0131946, with ID 10/802, 605, hereinafter "Korn").
Claim 8 stand rejected under 35 U.S.C. 103 over Cormode.
Applicant respectfully traverses.

In response respectfully it is not clear what is being traversed.
there is no 103.

Those skilled in the art would realize, that prior art,
Cormode et al. (US 2009/0292726), “incorporated by reference”, Korn, as identified by (see col. 1, ID 10/802605), to Korn et al. (US 2005/0131946).

Cormode by incorporating by reference Korn, becomes part of the Cormode’s disclosure document.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

(C) In re page 7, applicant states (in argument 1),
However, Applicant respectfully submits that Cormode, at [0040], does not disclose "according to the error amount," as recited in Applicant's claim 1. 
In addition, nowhere do Cormode or Korn mention "SEE compress, nodes Description of Disclosure - DETX (38): [10 add 
Further, even if Cormode or Korn mentions "error amount" that the Office Action is asserting, Applicant respectfully submits that Cormode or Korn does not disclose "read in the reading step," as recited in Applicant's claim 1.

In response, as understood by the examiner, applicant stated above, “even if Cormode or Korn mentions "error amount" … Applicant respectfully submits that Cormode or Korn does not disclose "read in the reading step”.

The reading step is recited as, reading the error amount associated with each node, is read as, a step that requires reading of data, such as, in Fig. 3, steps 420, 435 to perform step 440, decision step, to determine if the Total Count bucket #), can trigger, a compress data step 445.
Also, as pointed out in Fig. 4, also reads, the error amount associated with each node, is read as, a step that requires reading of data, in order to consider the data, in a comparison process, error is read out or determined, based on step 520, upon read and compared values, as understood.
Note read, to read out, steps (510, 515, 520 and 535) as well as, steps 420, 430, 435, 440, in order to perform the 
SEE 0040

SEE Total count, is less than, current Bucket # (read), or determining an error, the fringe node is deleted as part of the compression step 445.

 Note Fringe nodes can be defined as, “nodes at the end … is called the fringe” or “the border or outer edges”.

Note, “in error IF”, the total count (read), is less than (is compared), to the current bucket number read, when error is determined, the fringe node is deleted as part of the compression step 445.
[0040] If the total count is less than the current bucket number, the fringe node is deleted as part of the compression step 445. However, since the node is deleted, the auxiliary values of the parent elements also need to be updated in the compression step 445. The updating will be described with reference to the left parent, but the same process will be carried out for the right parent. If the left parent exists, the f.sub.lpar(e) is updated using the f and g, of the deleted node, i.e. f.sub.lpar(e)+=f.sub.e-g.sub.e. Similarly, m.sub.lpar(e) is updated in the form m.sub.lpar(e)=max(m.sub.lpar(e), f.sub.e-g.sub.e+.DELTA..sub.e). Finally, it is determined if the left parent has become a fringe node as a result of the deletion of the originally scanned node. If it has become a fringe node, it will be an analyzed node in the iterative compression phase. As described above, the same process will be carried out for the for possible overcounting.

Also see 0024, which as understood by the examiner defines the issues about the operations, that Errors in the structure, are learned or determined by, count (read) or frequency counts (read or Heavy Hitters, having counts stored at nodes, exceeding a given fraction (or an error amount), is a frequency. 
Therefore, there are errors (read and detected), based on a reading in a reading step or steps, to perform the decisions steps and readouts, to update counts in error and compress based on an error, which comprises an amount.

Note read steps are performed based on at least, 
“…find all items in the structure whose frequency count exceeds a given fraction .phi. of the total data points…”

 [0024] As elements are collected and nodes are added to the data structure 1, a frequency count is incremented which represents an occurrence of data at the node. The general problem of finding HHHs is to find all items in the structure whose frequency count exceeds a given fraction .phi. of the total data points. In a one-dimensional data structure, the propagation of frequency counts is fairly straightforward, i.e., add the count of a rolled up node to its one and only parent. However, in the multi-dimensional case, it is not readily apparent how to compute the frequency counts at various nodes within the data structure 1 because, for example, each node may have two or more parents.

"read in the reading step”, to determine an error amount (such as based on, “exceeds a given fraction .phi.”), to trigger removing errors to improve the accuracy of the tree structures by removing errors.
Note above, 
“The general problem of finding HHHs is to find all items in the structure whose frequency count exceeds a given fraction .phi. of the total data points.”, no further discussion is deemed necessary to one skilled in the art.

(D) In re page 8, applicant states (in argument 2)
"...anticipated by Cormode et al. (US 2009/0292726), with incorporated by reference (see col. 1, ID 10/802605) to Korn et al. (US 2005/0131946, with ID 10/802, 605)..."
However, the Examiner, in the Office Action, does not adequately explain how the cited embodiments in Cormode and the cited embodiments in Korn are interchangeable or why the skilled person in the art would have found it anticipated to combine the teachings of those embodiments in Cormode and Korn.

In response respectfully, there are No 103 rejections between Cormode and Korn, since Cormode et al. incorporates by 
SEE IBR (0001 and 0016)

 [0001] The entire disclosure of U.S. patent application Ser. No. 10/802,605, entitled "Method and Apparatus for Identifying Hierarchical Heavy Hitters in a Data Stream" filed Mar. 17, 2004 is incorporated, in its entirety, herein. The entire disclosure of U.S. Provisional Patent Appl. 60/560,666, entitled "Diamond in the Rough: Finding Hierarchical Heavy Hitters in Multi-Dimensional Data" filed Apr. 8, 2004 is incorporated, in its entirety, herein.

Note 10/802,605 its Publication document is (US 2005/0131946) to Korn.

(E) In re page 9, applicant states (in argument 3)
The Office Action, on page 4, asserts:
"... an error amount (0040), that is generated in the process of. "learning the model" (Fig. 4, 520) and corresponds, to prediction accuracy (such as: step 505)..."
However, in claim 1, in order to properly predict, each of the nodes of the learned model may have an error amount corresponding to the prediction accuracy, as the original specification of this application, such as at [0037] - [0038], describes. 


In response, the claims merely recite, the learned model is associated with an error amount (when detected), based on
“finding all items in the structure whose frequency count exceeds a given fraction .phi”, or an error amount (exceeding a given Fraction …), as understood is based on a or the accuracy of the model, is improved upon detecting and correcting based on the error amount, based on the counts/frequency, exceeding a given fraction (or an error amount), wherein the model does correspond to a prediction accuracy, as all models do.
	Also note the claims do not include the Formula corresponding to the prediction accuracy, nor generating the predicted accuracy, the claims appear merely recite, 
“…each node in the learned model is associated with an error amount that is generated in the process of the learning and corresponds to prediction accuracy…”, models do have corresponding accuracy as all models do, the prior art corrects the model, therefore enhances the data, thereby corresponding to enhance or improved, prediction accuracy of the model since corrected, when used will enhance any prediction accuracy based on the model with errors corrected. 

	The claims recite, each node in the learned model is associated with an error amount (is learned or determined) and wherein each node as understood, the error or errors are of the amount thereof, do correspond to, a prediction accuracy of the model, the model is checked for errors and corrected to improve the data structure and any predictions made with the data structure are based on the models prediction accuracy based on errors in counts at any time. 
	SEE 0044, the issue is over-counting would lead to erroneous determinations of HHH nodes in the 2-D data structure 1, wherein the over-counting (or errors in counts), are reflective of, “a predictive accuracy of the model”, this accuracy as understood is detected (error amounts) and is improved upon compensating for over-counting, therefore also improves the prediction accuracy of the model due to errors, in  over-counting that would lead to erroneous determinations of HHH nodes in the 2-D data structure.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the formula, nor generating, a prediction with the formula]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(F) In re page 9-10, applicant states, (in argument 4)
Applicant respectfully points out for the Examiner's information that the purpose and the function of the Cormode is different from those of Applicant's claim 1. The present disclosure describes a machine learning phase throughout the specification and drawings such as (see paragraph [0030] - [0036]) and a prediction (or estimation) phase based on the learned model or trained model) throughout the specification and drawings such as
[0037] - [0038], thereby a resultant learned model may be able to output prediction data corresponding to unknown input data.
On the other hand, Cormode appears to mention mere data summarization or hierarchical data aggregation technology ([0002] of Cormode) and thus the description mentioned in Cormode is not directed to the function that output s prediction.

	In response the examiner does consider the specification, but the claims define the scope, again the claims do not recite, output s prediction”, nor, “thereby a resultant learned model may be able to output prediction data corresponding to unknown input data”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., output s prediction”, or, “thereby a resultant learned model may be able to output prediction data corresponding to unknown input data”), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(G) In re pages 10-11, applicant states, Independent claims 6, 7, 8, recites a data amount compressing apparatus, method and IC chip, with claim elements that have a different scope from the data amount compressing method recited in independent claim 1. Accordingly, independent claims 6, 7 and 8 must be examined and interpreted on its own merits. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The examiner suggests to either take the objected to claims offered or to amend the independent claims in light of the argument and specification, directed to none claimed limitations, such as generating a prediction accuracy with a formula and limiting how this accuracy is applied in relation to the error amount and learning steps, an amendment directed to the differences, appears can overcome the applied prior art.
  
The examiner also welcomes an interview to discuss potential amendments with potential distinguishable subject matter to clearly distinguish between the claims and applied prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102 as being anticipated by Cormode et al. (US 2009/0292726), which incorporates by reference (see col. 1, ID 10/802605,), Korn et al.(US 2005/0131946, with ID 10/802,605).
Regarding claims 1 (method) and claims 6-7 (apparatus and program), Cormode, discloses and is deemed to meet the limitations associated with, a data amount compressing method, with an apparatus and program (see program, on a storage medium w/instructions, @ 0006 and claim 39), for compressing a data amount (0009, 0028, 0036, 0039, 0040, 0042, 0045, 0053, 0056- or deleting, a Node), corresponding to a learned model obtained by letting the learning model learn a predetermined data group (See Fig. 4), the learning model having a tree (Fig. 1) structure in which multiple nodes (See Figs. 2A-B), associated with respective hierarchically (0001-0006), divided state spaces (Nodes) are hierarchically arranged (or a Tree), wherein each node in the learned model is associated with an 

SEE 0040, by Deleting, the learned Fringe Nodes, based on an evaluating an Error amount, in view of a count, due to over-counting.
SEE Total Count is Less than Current Block#
Based on. If, Total Count < Block#, than there is, an Error amount, by considering, an Error (IF), based in, an Error amount count. Read verses block #, triggers Node a Deletion (Fringe
Node Deletion), if the error is determined based on an error amount (a count).
SEE error, due to, "overcounting" or counting errors
[0040] 



SEE Fig. 3, step 314, in view of a defined Error (304) and evaluation step (312), to compress nodes by deleting.
SEE 0040-0060
SEE Fringe Node deletion (or pruned), w/Algorithm (associated with Correctness, 0043)

Both disclosures are relates to identifying Heavy Hitters, with tree and deletion of fringe nodes, based on determined error (amounts detected), and pruning or compressing by deleting the detected nodes, in error in view of, a count or frequency attribute (or an amount).
Regarding claim 2, the disclosure of Cormode, w/Korn, is deemed to meet as claimed, the data amount compressing method according to Claim 1, wherein the node deleting step further comprises: a first data amount compressing step (0041), and the first data amount compressing step comprises: a target node (see Fringe Nodes, are identified iteratively see, 0047), deleting step, of setting one of the nodes as a target node and deleting 

SEE 0047 and 0050 and the method is, "iterative"
[0050] After the parent counts have been reset in step 530, the method continues to step 535 where it is determined whether the parent has any additional children. If the parent does not have any additional children, the parent is identified as a fringe node (step 540) and the parent is included as a fringe node to be analyzed in the iterative process. If the parent has additional children (step 535) or after the parent is set as a fringe node (step 540), the method continues to step 545 to reset the common grandparent compensating count. The common grandparent compensating count is reset to hhhg.sub.gpar(e)+=max(0, hhhf.sub.e-hhhg.sub.e). The method then continues to iteratively go through all the identified fringe nodes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cormode et al. (US 2009/0292726). 
Regarding claim 8, Cormode is deemed to teach as claimed as applied to claim 1 above, but, fails to teach, an IC chip for compressing a data amount...
Cormode is deemed to perform, as claimed, does mention, hardware, software and combinations (0027), but fails to mention, an IC chip, for compressing.
In view of the difference to the examiner and one skilled in the art, "it is obvious to integrate", is defined by case law, to Integrated Chips or to utilize, an IC chip to compress, .

Allowable Subject Matter
Claims 3, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record fails to teach, disclose or suggest, in combination with claim 1, including the steps as recited, wherein, wherein the node deleting step further comprises a second data amount compressing step, and the second data amount compressing step comprises: an inter-node error amount calculating step of calculating a difference 
to the learned model falls at or below the target data amount.
Claim 4, is objected to in view of, being, recited as, "according to Claim 3" and is further detailed by reciting, wherein the second data amount compressing step further comprises a step of deleting nodes in descending order of their inter-node error amounts, and when nodes of an equal or substantially equal inter-node error amount exist, deleting the node closer to a terminal end of the tree structure earlier.
Claim 5, is objected to in view of, being, recited as, "according to Claim 3" and is further detailed by reciting, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158